DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on April 22, 2020. Claims 1-20 are pending for examination.
 
Claim Objections
Claims 3-7, 9-13 and 16-17 are objected to because of the following informalities: Claims 3-7, 9-13 and 16-17 recites "operable". It is not a positive limitation but only requires the ability to perform the function. It does not constitute a limitation in any patentable sense.  Examiner suggests to amend as “configured to” perform the claimed function. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Falkson et al. (Falkson: US 20180201226 A1)
Regarding claim 1, Falkson teaches a system, comprising: 
a microphone coupled to an exterior surface of a vehicle (Fig. 14 and para 129, a vehicle may have one or more audio sensors or microphones placed on or near one or more of the exterior surface and para 146, an exemplary vehicle 1400 may be equipped with a number of external microphones 1410A-h and 1410J-L) that receives an auditory signal from an individual positioned outside of and adjacent to the vehicle (para 129, The audio input from a user may correspond to voice commands, conversations detected in the vehicle, phone calls made in the vehicle, and/or other audible expressions made in or near the vehicle and para 151, voice of a user may be received by a number of microphones. For example, the voice of a user standing in the front of the car, in area 1412, may be received by each of microphones 1410B and 1410C. Ideally, the voice of a user standing anywhere within the area 1408 may be received by one or more of microphones 1410A-H and 1410J-L); and 
memory comprising location and identification instructions that, when executed, cause a processor (para 229) to receive the auditory signal from the microphone and determine a location (para 153, A position of such a user may be identified by the equal signal from particular microphones 1410K and 1410E. and para 135, detect a speaker's location within or outside the vehicle) and an identification of the individual from the auditory signal based on a characteristic of the auditory signal (para 133-134, identify and verify the speaker and para 194, Such voiceprint files may be used via voice biometric analysis to verify a speaker in or around the vehicle).

Regarding claim 4, Falkson teaches the system of claim 1, wherein the microphone comprises a pair of microphones adapted to receive the auditory signal (Falkson: para 153, A position of such a user may be identified by the equal signal from particular microphones 1410K and 1410E), and wherein the location and identification instructions are operable for determining the location of the individual by triangulating the auditory signal (Falkson: para 129, triangulation).

Regarding claim 5, Falkson teaches the system of claim 1, wherein the location and identification instructions are operable for determining the identification of the individual by comparing the auditory signal to an auditory signal one of stored in a memory in communication with the processor and previously received from the individual and stored in the memory in communication with the processor (Falkson: para 131, vehicle may have a list or database of authorized users. Such users may be registered with a user profile comprising a voice print and para 132, Voice biometric analysis may comprise comparing an input audio sample with a number of voice prints stored in memory).

Regarding claim 6, Falkson teaches the system of claim 5, wherein the location and identification instructions are further operable for, based on determining the identification of the individual, authenticating the individual and allowing the authenticated individual to actuate the vehicle using one or more voice commands (Falkson: para 187, the user may be enabled to speak a command to the vehicle from the exterior of the vehicle. …, processing the audio sample to identify and verify the speaker, receive a match score from the network, determine based on the results whether the doors should be unlocked, and/or unlock the doors).

Regarding claim 7, Falkson teaches the system of claim 1, wherein the location and identification instructions are further operable for deploying a security measure in the event that the individual cannot be identified from the auditory signal (Falkson: Fig. 20A, step 2007 and 2014, para 200, a user may be given a chance to speak again and retry the voice biometric analysis, or try alternative verification means such as a fingerprint scan, retina scan, password, PIN, key, or other means. At step 2014, the method may end with either one or more vehicle features being enabled or disabled for the user based on the voice biometric analysis.).

Claims 10-13 are also rejected for the same reasons for claim 4-7 respectively.

Claim 14 is rejected for the same reason for claim 1 above.

Claims 17-20 are also rejected for the same reasons for claim 4-7 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falkson in view of Buttolo (US 20180039917 A1).
Regarding claim 2, Falkson teaches the system of claim 1, but does not explicitly disclose the memory comprising vehicle control instructions that, when executed, cause the processor to decelerate and stop the vehicle based on the determined location of the individual.
However, Buttolo teaches decelerate and stop the vehicle based on the determined location of the individual (para 5, position the vehicle to align a reserved passenger seating area with a passenger scheduled for pick-up and located outside the vehicle and para 55, Vehicle 320 may align reserved seating location 322 with awaiting passenger 310 based on detecting the location of passenger and see also para 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buttolo in order to align the reserved seating location with the awaiting passenger (Buttolo: para 60).

Claim 8 is rejected for the same reasons for claim 1 and 2 above.

Claim 15 is rejected for the same reasons for claim 2 above.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falkson in view of Talwar et al. (Talwar: US 20190348065 A1).
Regarding claim 3, Falkson teaches the system of claim 1, wherein the location and identification instructions are operable for determining the location of the individual by evaluating one or more of an intensity (Falkson: para 129, location of the sounds may be determined based on a comparison of volume levels, intensity,) and a shift of the auditory signal.
Falkson does not explicitly disclose wherein the microphone comprises a single directional microphone adapted to receive the auditory signal.
However, the preceding limitation is known in the art of vehicular microphones devices, Talwar teaches a single directional microphone adapted to receive the auditory signal to enable more information regarding a sound source to be determined, such as the location of the speaking user  (Para 50, microphone 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talwar as a known implementation in the base microphone device with the predicable result of determining the location of sound source.

Claim 16 is rejected for the same reasons in claim 3 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Falkson in view of Buttolo in view of  Talwar.
Regarding claim 9, the combination of Falkson and Buttolo teaches the vehicle of claim 8, and Falkson further teaches wherein the location and identification instructions are operable for determining the location of the individual by evaluating one or more of an intensity and a shift of the auditory signal (Falkson: para 129, location of the sounds may be determined based on a comparison of volume levels, intensity).
Falkson or Buttolo does not explicitly disclose wherein the microphone comprises a single directional microphone adapted to receive the auditory signal.
However, the preceding limitation is known in the art of vehicular microphones devices, Talwar teaches a single directional microphone adapted to receive the auditory signal to enable more information regarding a sound source to be determined, such as the location of the speaking user  (Para 50, microphone 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talwar as a known implementation in the base microphone device with the predicable result of determining the location of sound source.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687